Citation Nr: 0615371	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-25 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from January 1941 to June 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the veteran's claim seeking 
entitlement to service connection for arthritis of the low 
back.  


FINDINGS OF FACT

1.  The veteran is presumed to be physically sound at entry 
into active service.  

2.  Chronic arthritis of the mid-dorsal spine began in 
October 1944.  

3.  In December 2001, arthritis of the spine was shown.  


CONCLUSION OF LAW

Chronic arthritis may be presumed to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to assist in gathering evidence and to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits are set forth at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005) and at  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that VA's duties to assist and to 
notify do not apply where further assistance would not aid in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary.  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claim for 
service connection.  VA provided rating decisions, a 
statement of the case, and two supplemental statements of the 
case.  VA sent notice letters in April 2002, September 2003, 
and in January 2005.  These documents provided notice of the 
law and governing regulations as well as the reasons for the 
determination made regarding the claim.  These documents 
informed the veteran of what evidence is needed to 
substantiate the claim.  The letters also told the veteran 
what evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and evidence presented and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim, as 
reasonably contemplated by the veteran's application for 
benefits.  The veteran must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
initial disability rating or effective date, if service 
connection was granted on appeal.  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary with respect to granting service connection; 
however, the RO will, upon receiving this decision, assign an 
initial disability rating and an effective date.  
Additionally, if the veteran is dissatisfied with the initial 
rating assigned or to the effective date for such rating, the 
veteran retains the right to request an earlier effective 
date and higher initial rating.

Presumption of Soundness at Entry

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that the injury 
or disease existed prior thereto.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2005).

The earliest dated medical evidence relevant to the claim is 
the veteran's induction examination report of January 1941.  
The report notes that no musculoskeletal defect was found.  
This is significant because it evokes the presumption of 
soundness at entry, as stated above. 

According to other service medical records (SMRs), in July 
1941, the veteran reported pains in both shoulders and pain 
in the back.  

An August 26, 1941, SMR also notes a complaint of pain in the 
back.  Examination showed kyphosis and scoliosis with pain 
and limitation of motion.  Another August 1941 report notes 
osteochondrosis dorsalis juvenilis, moderate, cause 
undetermined, line of duty, Yes.  

A September 1941 hospital report notes that osteochondrosis 
dorsalis juvenilis began on August 26, 1941, and was of an 
undetermined cause.  Another September 1941 hospital report 
notes that the veteran had vague pains between the shoulders 
for a year and a half and that he had been in the service 
four months.  "Rather marked fixed dorsal kyphosis with 
compensatory lumbar lordosis" was found.  There was no pain 
on motion.  X-rays showed roughening and irregularity of the 
dorsal spine, but no definite wedging.  The physician felt 
that this might represent the terminal stage of 
osteochondrosis dorsalis juvenilis, but that this was not 
definite.  The veteran was cleared for full duty.  

In April 1942, questionable osteochondritis dorsalis minimus 
was noted.  

The veteran was admitted in April 1944 for lumbar pain, cause 
undetermined.  A May 1, 1944, examination report notes 
exaggerated lumbar lordosis.  X-rays showed osteochondritis, 
not believed to be incapacitating, because he had performed 
duty for three years since the "original injury."  

The veteran was admitted in August 1944 for a history of 
lower thoracic pain with a history of a lifting injury.  The 
report mentions "LOD no EPTS [existed prior to service]."  
A September 1944 report notes pain in the lower thoracic 
spine region with history of a lifting injury.  Another 
September 1944 report notes that crepitation was felt in the 
lumbar muscles at L4 and L5, probably due to myositis or 
facial inflammation.  

In October 1944, the veteran was hospitalized for chronic, 
non-suppurative arthritis of the mid-dorsal spine.  The 
veteran was returned to duty in November 1944; however, in 
November 1944, he was again admitted for chronic, non-
suppurative arthritis of the mid-dorsal spine.  The arthritis 
was determined to be incurred in the line of duty.  A 
November 2, 1944, X-ray showed questionable old lumbar spine 
osteochondrosis.

A January 27, 1945, SMR notes that an X-ray showed that 
osteochondrosis had healed.  A February 12, 1945, report 
notes a complaint of back ache.  

The veteran was hospitalized from March to April 1945.  The 
report notes that in January 1941 he picked up a 100 pound 
powder bag, developed pain in the back, and was later 
hospitalized.  The pain had been "up and down the back" and 
lifting caused lumbar region pain.  The veteran reported 
having been hospitalized about five times for the condition.  
X-rays were requested.  The report states, "LOD: Yes."  An 
April 13, 1945, discharge note states, "Epiphysitis, type 
undetermined involving the dorsal vertebra, cause 
undetermined, chronic."  However, another April 13, 1945, 
report notes line of duty-no, EPTS.  Restricted duty was 
recommended.  

A May 18, 1945, report notes that the veteran was admitted 
for back pain.  The causes of the admission were arthritis of 
the dorsal spine, chronic, hypertrophic, cause undetermined; 
and, kyphosis of the dorsal spine, cause undetermined.  Both 
were determined to be in the line of duty.  The veteran was 
discharged from active service with disability because of 
this disorder.

The veteran underwent a VA examination in May 1947.  The 
pertinent diagnosis was chronic dorsal spine arthritis.  

In December 2001, G. Schwartzenberg, M.D., examined the 
veteran and offered an impression of arthritis of the spine.  

According to an October 2002 VA examination report, the 
veteran had reported that low back pain developed while 
lifting a 100-pound bag in 1939 or 1940.  He denied any 
symptom or pain of mid-back or thoracic region prior to or 
during active service.  The veteran thought that his rounded 
back began in 1946 when he worked as a welder.  He recalled 
that he had no symptoms during active service and that he 
first had middle or upper back pains only four years ago.  

According to an April 2003 VA examination report, an examiner 
determined that the March 1945 in-service diagnosis of 
juvenile epiphysitis was correct and that it existed prior to 
active service and was not aggravated during active service.  
The examiner based this opinion on the veteran's statement 
that he had no thoracic, middle, or upper back symptom during 
active service.  

Clear and unmistakable evidence is required to rebut the 
presumption of soundness.  This applies where a defect is not 
"noted" on examination at entrance.  Thus a disease or injury 
not noted at entry may be considered to have existed prior to 
active service only where VA proves by clear and unmistakable 
evidence that the condition existed prior to service.  
Cotant v. Principi, 17 Vet. App. 116, 132 (2003); VAOPGCPREC 
3-2003.  

While some of the above-mentioned evidence suggests that a 
spine disability pre-existed active military service (and 
some does not), none of the evidence clearly and unmistakably 
shows that any dorsal or lumbar spine disorder existed prior 
to active service.  The veteran has stated that he had no 
back symptom prior to active service and his entrance 
examination supports that claim.  SMRs note the onset of 
bilateral shoulder and back pains in July 1941.  By August 
1941, kyphosis and scoliosis of the dorsal spine were noted.  
Significantly, at that time these were determined to be 
incurred in the line of duty.  Moreover, a September 1941 
hospital report places the exact date of onset of 
osteochondrosis dorsalis juvenilis as being August 26, 1941.  
These notations strongly call into question subsequent 
reports that conclude that these signs and symptoms existed 
prior to active service.  

Another September 1941 report notes a history of vague pains 
between the shoulders for a year and half, which contradicts 
earlier reports of no such symptoms.  Thus, this is not clear 
an unmistakable evidence of pre-existence.  Moreover, the 
report notes that the veteran had served only 4 months.  He 
had actually served 9 months.  

In August 1944, the SMRs first noted that a spine disorder 
pre-existed active service; however, a November 1944 hospital 
report indicates that chronic arthritis of the dorsal spine 
was incurred in the line of duty.  Thus, the August 1944 
reports are not clear and unmistakable evidence of pre-
existence.

In October 2002, the veteran erroneously reported to his VA 
examiner that he had no thoracic spine symptom until after 
active service.  The SMRs reflect otherwise.  Therefore, the 
April 2003 VA medical opinion, which is very negative to the 
claim, but which is based on faulty history, is not clear and 
unmistakable evidence of pre-existence.  Thus, the 
presumption of soundness at entry is not rebutted.  The 
induction examination does not note any arthritis of the 
spine and the evidence submitted since does not rise to the 
level of clear and unmistakable evidence that any arthritis 
pre-existed active military service.  

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303(a).  

When a chronic disease is shown during active service, 
subsequent manifestations of the same chronic disease at any 
time, however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  The Board is satisfied 
that the SMRs note the onset of arthritis and post service 
medical evidence has established chronicity, as distinguished 
from merely isolated findings, or a diagnosis that includes 
the word "Chronic."  38 C.F.R. § 3.303 (b).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In this case, arthritis of the dorsal spine was noted several 
times during active service.  Dorsal spine arthritis was 
again shown in a 1947 VA examination report and "spine" 
arthritis is noted in a December 2001 private medical report.  

In October 2005, the veteran testified before the undersigned 
that he injured his back lifting 100 pound bags of gunpowder 
during active service.  He testified that his back pain 
symptoms have been continuous since active military service 
and he recalled that the Army discharged him because he 
acquired a back disability.  

There is no evidence that arthritis arose from intercurrent 
cause after active military service.  After considering all 
the evidence of record, including the testimony, the Board 
finds that the evidence favors the claim of service 
connection for residuals of a back injury.  At this time, 
such residuals appear to be dorsal spine arthritis.  The 
Board will therefore grant entitlement to service connection 
for dorsal spine arthritis.


ORDER

Service connection for dorsal spine arthritis is granted.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


